Citation Nr: 0511407	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  94-34 373	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than May 29, 
2002, for the grant of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a rating in excess of 30 percent for PTSD.

3.  Entitlement to a compensable rating for the residuals of 
fractures to the right middle and ring fingers.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1951 to October 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 1993 and November 2003 
rating decisions by the San Juan, the Commonwealth of Puerto 
Rico, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran withdrew his request for a 
personal hearing by correspondence dated in August 2001.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has sufficiently 
notified him of the information and evidence necessary to 
substantiate these claims.

2.  A December 1983 Board decision denied entitlement to 
service connection for an acquired psychiatric disorder.

3.  On May 7, 1991, the RO received an application to reopen 
his service connection claim for an acquired psychiatric 
disorder.

4.  The veteran's entitlement to service connection arose as 
a result of a May 30, 2002, VA examiner's opinion 
demonstrating that he met the requirements for a diagnosis of 
PTSD; the persuasive evidence of record does not demonstrate 
he met the requirements prior to that date.

5.  The veteran's service-connected PTSD is presently 
manifested by occupational and social impairment due to 
symptoms of chronic sleep impairment, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.  

6.  The veteran's service-connected residuals of fractures to 
the right middle and ring fingers are manifested by 
subjective complaints of pain and stiffness with motion 
possible to within three centimeters of the median transverse 
fold of the palm of his middle finger and to within four 
centimeters with the ring finger.


CONCLUSIONS OF LAW

1.  The requirements for an effective date earlier than May 
29, 2002, for the grant of service connection for PTSD have 
not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 
38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2004).

2.  The requirements for an increased 50 percent disability 
rating for PTSD effective from May 29, 2002, are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.130, Diagnostic Code 9411 (2004).

3.  The criteria effective as of August 26, 2002, for a 10 
percent rating for residuals of fractures to the right middle 
and ring fingers have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Code 5223 
(effective prior to August 26, 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5229, 5230 (effective after August 26, 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the VCAA by correspondence dated in May 2001, June 2002, 
and May 2004.  The Board also notes that VA's General Counsel 
has held that issues first raised in a notice of 
disagreement, such as disagreement with the initial 
assignment of a disability rating following the grant of 
service connection or the effective date, are not claims that 
require additional VCAA notice.  VAOPGCPREC 8-2003 (December 
22, 2003).

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notices provided to the veteran were not given prior to the 
first agency of original jurisdiction (AOJ or RO) 
adjudication of the claims, the notices were provided by the 
AOJ prior to the transfer and certification of the veteran's 
case to the Board.  The issue on appeal rating for an 
increased rating for the residuals of fractures to the right 
middle and ring fingers was re-adjudicated and a supplemental 
statement of the case was issued in February 2004.  The 
veteran has been provided every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices.  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the VCAA notice letters provided to the veteran 
generally informed him of the evidence not of record that was 
necessary to substantiate his claims and identified which 
parties were expected to provide such evidence.  Although the 
letters did not specifically address the VCAA "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to the claims.  In fact, 38 C.F.R. § 3.159(b)(1), 
which includes this "fourth element," was cited in the May 
2001 supplemental statement of the case and the May 2004 
statement of the case.  In light of the actual notice 
provided, the Board finds that any content deficiency in the 
notice letters was non-prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  The Board finds further attempts to obtain 
additional evidence as to these issues would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific medical opinions pertinent to the issues 
on appeal were obtained in May 1993, February 1999, and May 
2002.  The Board finds the available medical evidence is 
sufficient for an adequate determination of the issues 
addressed in this decision.  Therefore, the duty to assist 
and duty to notify provisions of the VCAA have been 
fulfilled.  

Earlier Effective Date Claim

VA law provides that the effective date for an award of 
disability compensation based on an original claim for direct 
service connection, if the claim is received within one year 
after separation from service, shall be the day following 
separation from active service or the date entitlement arose; 
otherwise, and for reopened claims, it shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400(b)(2)(i), (r) (2004).  

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. 
§ 3.151(a) (2004).  VA regulations also provide that the 
terms claim and application mean a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2004).  Generally, the date of 
receipt of a claim is the date on which a claim, information, 
or evidence is received by VA.  38 C.F.R. § 3.1(r).

When a request is made by any person claiming or applying 
for, or expressing an intent to claim or apply for benefits 
under VA law, VA will furnish the appropriate form.  
38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.150(a) (2004).  
Furthermore, any communication or action, indicating an 
intent to apply for one or more benefits under laws 
administered by the VA from a claimant may be considered an 
informal claim.  Such an informal claim must identify the 
benefits sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  38 C.F.R. 
§ 3.155(a) (2004).

A report of an examination or hospitalization which meets 
certain requirements may also be accepted as an informal 
claim for benefits.  38 C.F.R. § 3.157(a) (2004).  Under 
38 C.F.R. § 3.157(b), once a formal claim for compensation 
has been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree, receipt of a report 
of examination or hospitalization by VA will be accepted as 
an informal claim for increased benefits or an informal claim 
to reopen.  These provisions apply only when such reports 
relate to examinations or treatment of a disability for which 
service connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157(b)(1).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the failure to consider evidence which 
may be construed as an earlier application or claim, formal 
or informal, that would have entitled the claimant to an 
earlier effective date is remandable error.  See Lalonde v. 
West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. 
§ 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 
(1992).  The Court has also held, however, that the Board is 
not required to conjure up issues that were not raised by an 
appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

The Court has held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time based upon the "facts found" 
if such distinct periods are shown by the competent evidence 
of record during the pendency of the appeal, a practice known 
as "staged" ratings.  Id. at 126.  The Court has also held 
that when an original claim is pending the date evidence is 
received is irrelevant and that a determination must be made 
as to when a veteran's service-connected disability 
manifested itself under all of the "facts found."  See 
McGrath v. Principi, 14 Vet. App. 28 (2000).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has recognized the Board's "authority to discount 
the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  The Court has held that the Board must determine 
how much weight is to be attached to each medical opinion of 
record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
Greater weight may be placed on one medical professional's 
opinion over another, depending on factors such as reasoning 
employed by the medical professionals and whether or not, and 
the extent to which, they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).

In this case, the record shows that in a December 1983 
decision the Board denied entitlement to service connection 
for an acquired psychiatric disorder.  The veteran has not 
asserted that this determination was erroneous and the 
decision has become final.  See 38 C.F.R. § 20.1100 (2004).

On May 7, 1991, the RO received correspondence from the 
veteran, in essence, requesting that his claim for 
entitlement to service connection for an acquired psychiatric 
disorder be reopened.  The medical evidence obtained in 
association of this claim included diagnoses of PTSD, 
generalized anxiety disorder, and dysthymia.  A November 3, 
1997, report noted a diagnosis of PTSD and indicated that on 
the "SCID - (structural clinical interview for DSM-III-R for 
PTSD)" the veteran presented with two symptoms of 
intrusiveness, one symptom of avoidance, and five symptoms in 
the hyperarousal scale.  

It was the opinion of a June 1999 VA psychiatric examination 
board, however, based upon an examination of the veteran and 
the evidence of record that his dysthymia was not related to 
service nor to a service-connected disability, but rather was 
due to his obsessive compulsive characterological disorder.  
On May 30, 2002, a VA examiner dictated an opinion stating 
that the veteran met the requirements for a diagnosis of 
PTSD.  In a November 2003 rating decision the RO granted 
entitlement to service connection for PTSD and assigned a 30 
percent rating effective from May 29, 2002.

In statements in support of his claim the veteran asserted 
that a 100 percent rating was warranted from 1984 when he had 
to retire from his teaching position.  He also claimed that 
symptoms of his PTSD had been manifest since 1978.

Based upon the evidence of record, the Board finds that the 
veteran's entitlement to service connection arose as a result 
of the May 2002 VA examiner's opinion.  The persuasive 
evidence also demonstrated that the veteran did not met the 
requirements for a diagnosis of PTSD prior to that date.  
Although there were numerous medical reports indicating 
diagnoses of PTSD of record before the June 1999 VA 
psychiatric examination board report, they are not shown to 
have been based upon a comprehensive examination and review 
of the evidence of record.  The reports added to the record 
after June 1999 do not dispute the findings of that report 
nor was any specific opinion as to the date of onset of the 
veteran's PTSD provided.  Therefore, an effective date 
earlier than May 29, 2002, for the grant of entitlement to 
service connection for PTSD is not warranted.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against the veteran's claim.

Increased Rating Claims

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2004).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2004).  The Court has held that 
disabilities may be rated separately without violating the 
prohibition against pyramiding unless the disorder 
constitutes the same disability or symptom manifestations.  
See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2004).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2004).

PTSD
Factual Background

Service medical records are negative for complaint, 
diagnosis, or treatment for an acquired psychiatric disorder.  
The veteran's October 1953 separation examination revealed a 
normal clinical psychiatric evaluation.  An October 1957 
examination also revealed a normal clinical psychiatric 
evaluation.  Service records show the veteran received medals 
and awards including the Combat Infantryman's Badge and the 
Purple Heart.  

Private medical records dated in 1978 and 1979 noted the 
veteran had been teaching industrial arts for 20 years and 
was active in his community.  He admitted having previously 
drank too much and complained of a long-standing low 
backache.  He reported having experienced periods of 
depression, ill-humor, crying spells, nightmares, waking up 
with headaches, being a perfectionist, worrying too much, and 
eating too much.  He stated he slept well.  No diagnoses were 
provided, but later reports noted he was feeling well and 
that he had not experienced any more nightmares.  

In a March 1980 statement L.R.F.C. asserted that he had 
served with the veteran during combat in Korea.  He recalled 
the veteran received medical treatment for a nervous disorder 
on several occasions, including in February 1953.  

VA hospital records dated from June to August 1981 show the 
veteran was treated for major affective disorder and 
depression.  It was noted he had a prior history of 
hospitalization for depression in December 1980 and a history 
of a "sirui lar" episode treated during service in Korea.  
No opinion as to etiology was provided.  Hospital records 
dated from April to July 1982 included an Axis I diagnosis of 
dysthymic disorder and an Axis II diagnosis of anankastic 
personality.  No opinion as to etiology was provided.  VA 
medical reports dated in 1981 and 1982 indicate treatment for 
depression and generalized anxiety disorder without opinion 
as to etiology.  

In an April 1982 statement the veteran's daughter described 
problems she experienced as a result of the veteran's mental 
and physical problems.  She stated he experienced terrible 
nightmares about the war and that she and her siblings were 
afraid of his reactions.  

In a December 1983 decision the Board denied entitlement to 
service connection for an acquired psychiatric disorder.  It 
was noted that the evidence demonstrated the veteran's 
acquired psychiatric disorder and personality defect were 
first manifest many years after service.  

VA medical records dated from October 1987 to October 1991 
show the veteran received treatment at the mental health 
clinic.  An August 1990 report noted the veteran was referred 
to the PTSD clinic.  A September 1990 report noted working 
Axis I diagnoses of rule out PTSD and rule out generalized 
anxiety disorder with depressive features.  A consultation 
report noted the veteran presented with symptoms of PTSD.  
Treatment records include diagnoses of PTSD, symptoms of 
generalized anxiety and PTSD, and exacerbation of anxiety.  

A January 1991 private medical report noted the veteran 
sustained injuries to the right median and index fingers and 
that he was presently receiving treatment for anxiety 
associated with this injury.  The diagnoses included chronic 
anxiety.

VA medical records dated in April 1992 noted diagnoses of 
PTSD and dysthymia.  Subsequent reports noted diagnoses of 
PTSD, chronic anxiety, and chronic severe anxiety with 
recurrent PTSD symptoms.  

On VA examination in May 1993 the veteran complained of 
nightmares reenacting his war experiences and stated that 
after returning from Korea he drank to calm himself and to 
sleep.  He denied drinking over the past few years and 
reported he had retired from teaching in 1984.  The examiner 
noted the veteran was clean and adequately dressed and 
groomed.  He was alert and oriented times three.  He was 
somewhat depressed and anxious and had a constricted affect.  
His speech was clear, coherent, and soft.  His memory was 
good, he was not hallucinating, and he was not suicidal or 
homicidal.  His insight and judgment were fair and he 
exhibited good impulse control.  An Axis I diagnosis of 
generalized anxiety disorder was provided and an Axis IV 
diagnosis included severe stressors and Korean War exposure.  
No Axis II diagnosis was provided and an Axis V global 
assessment of functioning (GAF) score was unspecified.  

In a September 1993 rating decision the RO, in pertinent 
part, denied reopening the veteran's claim for entitlement to 
service connection for a nervous disorder, to include PTSD.  

A November 3, 1997, VA medical report noted a diagnosis of 
PTSD and indicated that on the "SCID - (structural clinical 
interview for DSM-III-R for PTSD)" the veteran presented 
with two symptoms of intrusiveness, one symptom of avoidance, 
and five symptoms in the hyperarousal scale.  The examiner 
noted the veteran had gained insight into his illness and had 
adequate use of medications and identifications of periods of 
exacerbation of PTSD symptoms.  It was noted the veteran had 
exacerbation of symptoms during periods of time, including 
Christmas and summer, and that he presented with chronic 
depressive symptoms.  

On VA examination in February 1999 the veteran complained of 
recurrent memories of his experiences in Korea.  He recalled 
having been unable to sleep while in Korea, but that he was 
sent back to combat.  He stated that he was presently unable 
to sleep without medication.  The examiner noted the veteran 
was clean and adequately dressed and groomed.  He was alert 
and oriented times three.  His mood was slightly anxious.  
His affect was constricted, but attention, concentration, and 
memory were good.  His speech was clear and coherent.  He was 
not hallucinating and he was not suicidal or homicidal.  His 
insight and judgment were fair and he exhibited good impulse 
control.  An Axis I diagnosis of dysthymia was provided and 
an Axis IV diagnosis was unspecified.  No Axis II diagnosis 
was provided.  An Axis V GAF score of 70 was provided.

A June 1999 VA psychiatric board evaluation report noted the 
veteran was seen and that his claims file and hospital record 
were reviewed.  The examiners noted that the veteran reported 
his symptoms were present upon discharge from service and 
that he drank to deal with it.  He also stated he was able to 
study, complete his Master's degree, and work for 25 years.  
He reported he was even more rigid and disciplined and that 
he over worried about simple situations and details.  He 
described himself as a perfectionist.  

It was noted that the veteran was clean and adequately 
dressed and groomed.  He was alert and oriented times three.  
His mood was depressed and his affect was blunted.  His 
attention, concentration, and memory were good.  His speech 
was clear and coherent.  He was not hallucinating and he was 
not suicidal or homicidal.  His insight and judgment were 
fair and he exhibited good impulse control.  An Axis I 
diagnosis of dysthymia and an Axis II diagnosis of obsessive 
compulsive personality disorder were provided.  The Axis IV 
diagnoses were psychosocial stressors and economic problems.  
A GAF score of 65 was provided.  It was the opinion of the 
board that the veteran's dysthymia was not related to service 
nor to a service-connected disability, but rather was due to 
his obsessive compulsive characterological disorder.  

On VA examination in May 2002 the veteran reported subjective 
complaints of sadness, irritability, loss of interest for 
daily living activities, loss of energy, insomnia, loss of 
appetite, inability to feel pressure in daily tasks, anxiety, 
and tension.  He reported almost daily nightmares about 
traumatic combat experiences in Korea with waking feelings 
after nightmares of anxiousness, restlessness, tenseness, and 
crying spells.  He stated he had persistent, distressing 
thoughts of traumatic combat experiences in Korea.  He 
reported feeling jumpy and hypervigilant and stated he 
avoided shopping at the military base because of an inability 
to tolerate the anxiety and tension he felt due to intrusive 
war memories.  He claimed he avoided news about the terrorist 
conflict and that he avoided war and violent movies.  

The examiner noted the veteran was appropriately dressed with 
adequate hygiene and was cooperative.  He was alert, fully 
aware of the interview situation, and in contact with 
reality.  There was no evidence of psychomotor retardation or 
agitation.  His thought process was coherent and logical.  
There was no evidence of delusions, hallucinations, phobias, 
obsessions, or suicidal ideas.  His thought content included 
reports of intrusive, distressing, recurrent memories about 
his combat experiences in Korea.  His mood was anxious and 
depressed.  His affect was constricted, but appropriate.  He 
was oriented in all spheres and his memory was intact for all 
events.  His abstraction capacity was normal.  His judgment 
and insight were good.  

The examiner concluded that, after reviewing the claim file 
and performing the examination, the veteran's mental disorder 
met the DSM-IV criteria to establish a diagnosis of PTSD.  An 
Axis I diagnosis of chronic PTSD with delayed onset and a GAF 
score of 50 were provided.  It was noted the veteran had 
serious symptoms and a serious impairment in social and 
occupational functioning.  Changes in psychosocial 
functioning and quality of life following trauma exposure 
included early retirement after 25 years of service with the 
Department of Education, difficulty in interpersonal 
relationships, and difficulty in recreation and leisure 
activities.  It was noted that PTSD symptoms of poor night 
sleep and nightmares, persistent depressive mood and 
irritability, distressing persistent thoughts about war 
experiences, and avoidant behavior interfering in social 
relations and leisure activities interfered with psychosocial 
functioning and quality of life.  The examiner stated the 
veteran's disorder was chronic accompanied by persistent 
depressive and anxious mood with a poor prognosis.  

VA medical records dated in January 2003 noted the veteran 
complained of sleeplessness and daily nightmares concerning 
his military service.  He was neatly groomed in seasonal 
attire.  His speech was spontaneous with normal rate and 
volume.  His mood was described as "extremely anxious" and 
his affect was depressed.  He was relevant, logical, and 
coherent.  His thought content related to his chief 
complaint.  He was not delusional, suicidal, nor homicidal.  
No perceptual disturbances were reported during the 
interview.  His cognitive functions were grossly intact.  
There was adequate social judgment with poor insight into his 
psychiatric disorder.  The diagnosis was PTSD.  A GAF score 
of 55 was provided.  Similar findings were reported in March, 
May, July, September and December 2003 reports.  

Analysis

The Rating Schedule for mental disorder provides a 10 percent 
rating with evidence of occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or symptoms controlled 
by continuous medication.  A 30 percent rating requires 
evidence of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent rating requires evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating requires evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A 100 percent evaluation is warranted with a total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2004).  

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  GAF scores 
ranging between 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 51 to 60 reflect more 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  The 
nomenclature employed in the schedule is based upon the DSM-
IV, which includes the GAF scale.  See 38 C.F.R. § 4.130.  

Based on the evidence of record, the Board finds a 50 percent 
disability rating for the veteran's service-connected PTSD is 
warranted.  The evidence demonstrates the disorder is 
manifested by occupational and social impairment due to 
symptoms of chronic sleep impairment, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.  The 
Board notes that the GAF score of 50 provided in May 2002 was 
described as reflective of serious symptoms and a serious 
impairment in social and occupational functioning.  

There is no probative evidence of occupational and social 
impairment with reduced reliability and productivity, 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, or total occupational 
and social impairment due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living, 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation, or own name.  Therefore, the 
Board finds entitlement to an increased 50 percent rating, 
but no higher, is warranted from the date service connection 
was established on May 29, 2002.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  The Board finds the May 2002 VA 
examiner's opinion as to the level of functioning due to this 
disability is persuasive.  Therefore, referral under 
38 C.F.R. § 3.321, is not warranted.  See Bagwell, 9 Vet. 
App. 337.  

Residuals of Right Middle and Ringer Fractures
Factual Background

Service medical records show the veteran sustained compound 
comminuted fractures to the terminal phalanges of the right 
third and fourth digits in October 1952 as a result of enemy 
mortar fire.  Records demonstrate the loss of the nail and 
the dorsal tip of the right fourth finger and loss of the 
nail and a small .5 centimeter (cm) wound to the ulnar aspect 
tip of the right third finger.  Subsequent records dated in 
October 1952 noted the wounds healed spontaneously and that 
the veteran had full range of motion of the right third and 
fourth fingers.  Reports from the Office of the Surgeon 
General noted the veteran sustained a compound, comminuted 
fracture of the phalanges with no nerve or artery 
involvement.  Debridement of the wound was noted as the 
treatment provided.  

Private medical records dated in November 1959 noted a 
partial separation of the nail from the bed of the right ring 
finger as a residual of old trauma.  The examiner noted there 
was no limitation of motion.

On VA examination in January 1960 the veteran complained of 
numbness to the tip of the right fourth digit and frequent 
embedding of that fingernail.  The examiner noted there was 
no external evidence of fractures of the distal phalanges of 
the right third and fourth fingers.  There was an ingrown 
nail to the right fourth finger, but no visible evidence of 
scars to either finger.  X-rays revealed very minute, old, 
chipped fractures of the phalangeal tufts of the distal 
phalanges of the right third and fourth digits.  The 
diagnosis was residuals of shell fragment wounds of the right 
third and fourth fingers.

In a February 1960 rating decision the RO established service 
connection for the residuals of shell fragment wounds to the 
terminal phalanges of the right middle and ring fingers.  A 0 
percent disability rating was assigned effective from 
November 24, 1959.

A January 1991 private medical report noted the veteran 
sustained injuries to the right median and index fingers and 
that he complained of constant, pulsating pain to the right 
fourth finger that radiated upward through the forearm, arm, 
and shoulder.  The diagnoses included chronic autonomic pain 
to the right anular finger versus neuroma under the nail.

VA medical records show that January 1992 electromyography 
(EMG) studies to the right upper extremity were normal.  

On VA examination in May 1993 the veteran complained of a 
loss of strength with episodes of functional impairment and 
limitation of grasping.  He reported pain at the tip of his 
ring and middle fingers.  The examiner noted the veteran was 
right handed.  There was a deformity at the distal end of the 
ring and middle fingers and a healed, thin surgical scar in 
the ventral aspect of the medial and distal phalanges.  There 
was no limitation of motion.  The diagnosis was residual of 
fracture of a gunshot wound over the right hand.  

VA X-ray examination in June 1996 revealed a well-defined 
bony fragment distal to the tuft of the right fourth digit 
and some irregularity of the distal tuft of the right third 
digit suggestive of old post-traumatic origin.  There were no 
other significant post-traumatic degenerative or arthritic 
abnormalities.  

On VA examination in February 1999 the veteran complained of 
generalized joint aches that was increased in the upper 
extremities.  The diagnoses included generalized arthralgias.  

VA X-ray examination of the hands in July 2000 revealed 
articular spaces that appeared to be adequately preserved.  
The examiner's impression was an essentially normal 
examination.  

On VA examination on March 26, 2001, the veteran complained 
of worsening right hand pain, decreased range of motion, and 
decreased strength.  He reported constant pain to the right 
third and fourth digits with aching and stiffness to the 
proximal interphalangeal and distal interphangeal joints, 
especially in cold and rainy weather.  He described his pain 
as seven to eight on a ten point scale and symptom relief 
with medication.  The examiner noted there was no evidence of 
any anatomical defects or atrophy.  There was full passive 
range of motion, but he complained of pain at the last 
degrees of motion.  On active range of motion testing he 
lacked three centimeters from touching the median transverse 
fold with the tip of his third finger and four centimeters 
with the fourth.  He was able to touch his thumb with the tip 
of digits number two, three, four, and five.  Manual muscle 
testing revealed grip strength of 3/5, right, and 5/5, left.  
He was able to use his hand for expression, to push, pull, 
twist, probe, write, and touch.  

Range of motion using a goniometer revealed passive extension 
to 0 degrees and flexion to 90 degrees for the 
metacarpophalangeal joints, proximal interphalangeal joints, 
and distal interphalangeal joints of digits number two 
through five.  There was no instability, but he had a weak 
grip and complained that he was unable to close his fist 
fully on active range of motion testing because of pain.  The 
diagnosis was history of shell fragment wound to digits of 
the right hand.  The examiner noted there was insufficient 
evidence for a diagnosis of generalized osteoarthritis or 
arthritis of the hands.  

Analysis

The Board notes that during this appeal the regulations for 
the evaluation of finger disabilities were revised effective 
August 26, 2002.  See 67 Fed. Reg. 48,784 (July 26, 2002).  
VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (November 19, 2003).  
The revised amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 
10, 2000).

The criteria in effective prior to August 26, 2002, provided 
rules for classifying the severity of ankylosis and 
limitation of motion of combinations of digits including that 
with only one joint of a digit ankylosed or limited in its 
motion, the determination was to be made on the basis of 
whether motion was possible to within two inches (5.1 cms) of 
the median transverse fold of the palm and that when so 
possible the rating should be for favorable ankylosis, 
otherwise unfavorable.  See 38 C.F.R. § 4.71a, Multiple 
Fingers: Unfavorable Ankylosis, Note (3) (effective prior to 
August 26, 2002).  A 10 percent rating for the middle and 
ring fingers on one hand was assigned for favorable ankylosis 
or limitation of motion permitting flexion of the tips to 
within two inches (5.1cms) of the transverse fold of the 
palm, but that limitation of motion of less than one inch 
(2.5 cms) in either direction is not considered disabling.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5223, Note (a) 
(effective prior to August 26, 2002).  

The revised rating criteria for the index, long, ring, and 
little fingers (digits II, III, IV, and V), set forth normal 
ranges of motion and state that for digits II through V, the 
metacarpophalangeal joint has a range of zero to 90 degrees 
of flexion, the proximal interphalangeal joint has a range of 
zero to 100 degrees of flexion, and the distal (terminal) 
interphalangeal joint has a range of zero to 70 or 80 degrees 
of flexion.  38 C.F.R. § 4.71a, Evaluation of Ankylosis or 
Limitation of Motion of Single or Multiple Digits of the 
Hand, Note (1) (effective August 26, 2002).  For limitation 
of motion of fingers it is noted that for limitation of 
motion of two or more digits each digit should be evaluated 
separately and combined.  38 C.F.R. § 4.71a, Evaluation of 
Ankylosis or Limitation of Motion of Single or Multiple 
Digits of the Hand, Note (5).

For the index or long fingers a 10 percent evaluation is 
provided for limitation of motion, with a gap of one inch 
(2.5 cm.) or more between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, or; with extension limited by more than 30 
degrees, whether it affects the minor or the major hand.  A 
noncompensable evaluation is provided where there is 
limitation of motion, with a gap of less than one inch (2.5 
cm.) between the fingertip and the proximal transverse crease 
of the palm, with the finger flexed to the extent possible, 
and extension is limited by no more than 30 degrees, whether 
it affects the minor or the major hand. 38 C.F.R. § 4.71a, 
Diagnostic Code 5229 (effective August 26, 2002).

For limitation of motion of the ring and little finger a 
noncompensable rating is assigned for any limitation of 
motion for either the major or minor arm.  38 C.F.R. § 4.71a, 
Diagnostic Code 5230 (effective August 26, 2002).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  The 
Court has held that section 4.40 did not require a separate 
rating for pain, but provided guidance for determining 
ratings under other diagnostic codes assessing 
musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).  

Based upon the evidence of record, the Board finds that under 
the rating criteria applicable prior to August 26, 2002, the 
veteran's service-connected residuals of fractures to the 
right middle and ring fingers were manifested by subjective 
complaints of pain and stiffness.  There is no competent 
evidence of ankylosis or amputation of the involved digits; 
however, the March 26, 2001, VA examination revealed motion 
of the digits were only possible to within 3 cm of the median 
transverse fold of the palm of his middle finger and to 
within 4 cm with the ring finger.  As motion permitted 
flexion of the tips to within more than 5.1 cm of the 
transverse fold of the palm, but not more than 2.5 cm, the 
criteria effective as of August 26, 2002, for a 10 percent 
rating are met.  See 38 C.F.R. § 4.71a, Diagnostic Code 5223 
(effective August 26, 2002).  

The Board notes, however, that a higher, combined rating is 
not possible under the revised rating criteria because a 10 
percent rating is the maximum schedular rating available 
under Diagnostic Code 5229 for any limitation of motion of 
the long or middle finger and a 0 percent rating is assigned 
for any limitation of motion of the ring or little finger.  
There is no basis for a rating in excess of 10 percent for 
limitation of motion due to pain or functional loss because 
the veteran is receiving the maximum schedular rating for 
limitation of motion.  See Johnston v. Brown, 10 Vet. App. 80 
(1997).  The Board further finds there is no evidence of any 
disability due to scarring that would warrant a separate or 
higher alternative rating.

There is also no probative evidence of any unusual or 
exceptional circumstances related to this disorder that would 
take the veteran's case outside the norm so as to warrant an 
extraschedular rating.  Hence, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under the provisions of 38 C.F.R. § 3.321(b), was 
not required.  See Bagwell, 9 Vet. App. 337.  


ORDER

Entitlement to an effective date earlier than May 29, 2002, 
for the grant of service connection for PTSD is denied.

Entitlement to a 50 percent rating, but no higher, for PTSD 
is granted, subject to the regulations governing the payment 
of monetary awards.

Entitlement to a 10 percent rating, but no higher, effective 
from August 26, 2002, for the residuals of fractures to the 
right middle and ring fingers is granted, subject to the 
regulations governing the payment of monetary awards.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


